Chapman, J.
The contract on which this action is brought is very general in its terms, and they are expressed loosely and inaccurately. But it contains a provision that must regulate the measure of damages for a breach of it. The roof, having been made, is warranted to stand well and resist the water, so that it shall make a tight roof, for the term of five years, and in default thereof, the defendant promises to make it satisfactory to the plaintiffs. Upon a breach of this agreement the plaintiffs were entitled to have a satisfactory roof made at the expense of the defendant, or to recover the amount that such a roof would cost. This is all the damage that the language of the contract contemplates. The evidence shows that the roof was composed of a newly invented substance, that had not been thoroughly tested, and that it was regarded by both parties as an experiment. This circumstance, and the amount paid for the roof, tend to confirm the idea that the defendant did not intend to guaranty the plaintiff against the more remote damages that they might be exposed to in the prosecution of their business, and injury done to articles that might be stored in the building, by reason of defects in the roof.
As a general rule of damages for the breach of special contracts, that of the civil law is safe and just. “ In general the parties are deemed to have contemplated only the damages and interest which the creditor might suffer from the nonperformance of the obligation in respect to the particular thing which is the object of it, and not such as may have been incidentally occasioned thereby.” 1 Pothier on Obligations, pt. 1, c. 2, art 3. The cases of Hadley v. Baxendale, 9 Exch. 341, and Fox v. Harding, 7 Cush. 516, adopt this rule in substance. In *208the present case, it would lead us to the same result that the language of the parties has done. If the plaintiff will remit $214.87, being the amount allowed for the three items of special damage, the verdict is to stand; otherwise, it must be set aside, and a New trial granted.